                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 5:18-cv-00728-CAS-KES                                   Date: November 8, 2018

Title: FELECIA R. CHEVIS v. NANCY A. BERRYHILL

PRESENT:

         THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

               Jazmin Dorado                                    Not Present
              Courtroom Clerk                                  Court Reporter

       ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
             PLAINTIFF:                                     DEFENDANT:
                None Present                                   None Present



       PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE Why
                                  Case Should Not Be Dismissed for
                                  Lack of Prosecution

       In April 2018, Plaintiff Felecia R. Chevis (“Plaintiff”) filed this lawsuit appealing
the denial of social security disability benefits. (Dkt. 1.) Plaintiff is proceeding pro se.

       On April 17, 2018, the Court issued a Case Management Order (“CMO”) directing
Plaintiff to accomplish service in the manner required by Rule 4(i) of the Federal Rules
of Civil Procedure within ninety (90) days. (Dkt. 7.)

        On June 22, 2018, Plaintiff filed a proof of service declaration in which James
Jacobs declared that on May 16, 2018, he mailed copies of the summons, complaint, and
certificate of interested parties, return receipt requested, to (1) the U.S. Attorney’s Office
for the Central District of California, (2) the Attorney General of the United States, and
(3) the Social Security Administration. (Dkt. 8.) Plaintiff attached certified mail receipts
reflecting mailings to these three addressees. (Id.)

       Per the CMO, Defendant should have filed an answer and lodged the
administrative record within one hundred and twenty (120) days from the date of service.
(Dkt. 7 § III.) Although this 120-day period has expired, Defendant has not appeared,
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 5:18-cv-00728-CAS-KES                                          Date: November 8, 2018
                                                                                         Page 2

and Plaintiff has not moved for a default. The Court therefore orders Plaintiff to show
cause why this action should not be dismissed for lack of prosecution.

      To discharge this order to show cause, Plaintiff may do any of the following on or
before November 29, 2018:

        (1) File a “Response to Order to Show Cause” explaining any reason(s) why
service on Defendant might not have been accomplished back in May 2018, and if so,
what Plaintiff has done to correct any service defects. For example, has Plaintiff received
any correspondence from the U.S. Attorney’s Office contesting service? If so, what
service defects were alleged? If the U.S. Attorney’s Office disputes receipt of a
necessary document, has Plaintiff’s process server mailed (or re-mailed) that document?
If so, when?

       (2) If Plaintiff contends that Defendant was properly served but failed to file a
timely appearance, then Plaintiff may file a “Motion for Entry of Default.”

      (3) If Plaintiff no longer wishes to pursue this lawsuit, then Plaintiff may file a
“Notice of Voluntary Dismissal.”

        The federal courthouse in Riverside (which appears closest to Plaintiff’s residence
in Redlands) operates a clinic for self-represented parties staffed by volunteer lawyers
(called the “pro se clinic”). If Plaintiff would like free legal help responding to this Order
to Show Cause, then Plaintiff should visit the Court’s website at
http://www.cacd.uscourts.gov/, click on the “Pro Se Clinic – Riverside” link in the box
labeled “People without Lawyers,” and make an appointment to visit the clinic.



                                                                 Initials of Deputy Clerk JD
